GLADNEY, Judge.
The issues in this case are identical with those in McGee v. Finley, La.App., 65 So.2d 384, with the exception that the title to the land involves the Northeast Quarter of the Northeast Quarter (NEJ4 of .NEJ4), Section Ten (10), Township Twenty North (20 N.), Range One East (1 E.), Union Parish, Louisiana.
It is our opinion, therefore, there is no error in the judgment from which appealed, and accordingly, it is affirmed. Therefore, it is ordered, adjudged and decreed that there be judgment herein in favor of the defendants, Shelby Finley and Austin A. Andrews, and against the plaintiffs, Manuel McGee, and Lizzie- McGee Mitchell, and -against the defendant, Sidney McGee, rejecting the’ demands of the plaintiffs at their own costs; and that there be judgment herein in favor of the defendants, Shelby Finley and Austin A. Andrews, recognizing and decreeing Austin A. Andrews to be the legal owner of the following described property located in Union ‘Parish, Louisiana, to-wit:
NE14 of NEJ4) Section 10, Township 20 North, Range 1 East, -containing 40 acres, more or less, together with all of the improvements situated thereon and thereto belonging, free and clear of all claim by Manual McGee, Lizzie McGee Mitchell and Sidney McGee.
Plaintiffs are taxed with all costs, including costs of this appeal.